ORDER
Considering the Petition for Reinstatement from Disability Inactive Status and the Petition for Immediate Interim Suspension for Threat of Harm filed by the Office of Disciplinary Counsel,
IT IS ORDERED that the Petition for Reinstatement from Disability Inactive Status be and hereby is denied. The ODC has not produced clear and convincing evidence that the requirements of Supreme Court Rule XIX, § 22(G) have been satisfied. However, the ODC may reurge its motion upon a proper showing.
IT IS FURTHER ORDERED that the ODC is expressly authorized to conduct an investigation into the allegations that respondent has engaged in the unauthorized practice of law following his transfer to disability inactive status.
IT IS FURTHER ORDERED that in light of our decision maintaining respondent on disability inactive status, the Petition for Immediate Interim Suspension for Threat of Harm be and hereby is denied as moot.
/s/ Pascal F. Calogero, Jr. Justice, Supreme Court of Louisiana
TRAYLOR, J., would reinstate.